Reasons For Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first arithmetic circuit configured to calculate a first time period, which is from when the transistor is turned off to when the inductor current reaches a predetermined value, based on a first voltage corresponding to the rectified voltage, a second voltage corresponding to the output voltage, and the inductor current upon turning on of the transistor; and a drive circuit configured to cause the transistor to be on in a second time period corresponding to the second voltage, and cause the transistor to be off in the first time period.”.	Regarding claim 11, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the arithmetic circuit including a first arithmetic unit configured to calculate a first time period, which is from when the transistor is turned off to when the inductor current reaches a predetermined value, based on a first voltage corresponding to the rectified voltage, a second voltage corresponding to the output voltage, and the inductor current upon turning on of the transistor.”.	Regarding claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first arithmetic circuit configured to calculate a first time period, which is from when the transistor is turned off to when the inductor current reaches a predetermined value, based on a first voltage corresponding to the rectified voltage, a second voltage corresponding to the output voltage, and the inductor current upon turning on of the transistor; and a drive circuit configured to cause the transistor to be on in a second time period corresponding to the second voltage, and cause the transistor to be off in the first time period.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838
/KYLE J MOODY/Primary Examiner, Art Unit 2838